UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Gerald W. Perritt, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:For the semi-annual period April 30, 2007 Item 1. Reports to Shareholders. MicroCap Opportunities Fund Emerging Opportunities Fund Minimum Initial Investment $1,000 IRA Minimum Initial Investment $250 Dividend Reinvestment Plan Systematic Withdrawal Plan Automatic Investment Plan Retirement Plans Including: • IRA • Roth IRA • SEP-IRA • Coverdell Education • SIMPLE IRA Savings Account 2% redemption fee imposed for shares held less than ninety (90) days. This report is authorized for distribution only to shareholders and others who have received a copy of the prospectus of the Perritt MicroCap Opportunities Fund and/or the Perritt Emerging Opportunities Fund. The PERRITT MICROCAP OPPORTUNITIES FUND invests in a diversified portfolio of equity securities that at the time of purchase have a market capitalization (equity market value) that is below $750 million. The Fund seeks to invest in microcap companies that have demonstrated above-average growth in revenues and/or earnings, possess relatively low levels of long-term debt, have a high percentage of their shares owned by company management and possess modest price-to-sales ratios and price to earnings ratios that are below the company’s long-term annual growth rate. At times, the Fund may also invest in “special situations” such as companies that possess valuable patents, companies undergoing restructuring and companies involved in large share repurchase programs.Investors should expect the Fund to contain a mix of both value and growth stocks. The PERRITT EMERGING OPPORTUNITIES FUND invests in a diversified portfolio of equity securities that at the time of purchase have a market capitalization (equity market value) that is below $350 million. The Fund seeks to invest in microcap companies that have a high percentage of shares owned by company management, possess relatively low levels of long-term debt, have a potential for above average growth in revenues and earnings, and/or possess reasonable valuations based on the ratios of price-to-sales, price-to-earnings, and price-to-book values. Table of Contents Semi-Annual Reports April 30, 2007 (Unaudited) Perritt Capital Management, Inc. From the desk of Dr. G.W. Perritt, President 2 Perritt MicroCap Opportunities Fund From the desk of Michael Corbett, President 4 Performance 6 Ten Largest Common Stock Holdings 7 Allocation of Portfolio Net Assets 7 Schedule of Investments 8 Statement of Operations 11 Financial Highlights 11 Statements of Changes in Net Assets 12 Statement of Assets and Liabilities 12 Notes to Financial Statements 13 Expense Example 15 Perritt Emerging Opportunities Fund From the desk of Michael Corbett, President 18 Performance 20 Ten Largest Common Stock Holdings 21 Allocation of Portfolio Net Assets 21 Schedule of Investments 22 Statement of Operations 25 Financial Highlights 26 Statements of Changes in Net Assets 27 Statement of Assets and Liabilities 27 Notes to Financial Statements 28 Expense Example 30 Perritt Funds Advisory Agreement 16 Directors and Officers 31 Information 32 1 Dr. G.W. Perritt President Perritt Capital Management, Inc. Climbing the Wall of Worry Most of my life savings are invested in the stock market – and I’m worried.I just paid more than three dollars for a gallon of gasoline.Alan Greenspan has warned of a potential collapse in the Chinese stock market and of a pending economic recession in the United States. U.S. warships are on maneuvers just off the Iranian coast.I worry about the prospect of another terrorist attack on U.S. soil.Hurricane forecasters are telling me to expect an active hurricane season with an above-average number of storms making landfall in the U.S. this summer. I’m also worried about the geopolitical climate.The U.S. military is bogged down in a nasty war in Iraq with no end in sight.Iran is seeking to expand its uranium enrichment program, which may be a prelude to the construction of a nuclear bomb. China continues to keep a lid on the value of its currency.The result is ballooning trade deficits here at home. Meanwhile, the value of the dollar continues to decline against most of the developed world’s currencies. Could the U.S. economy be headed for another bout of “stagflation?” My worry list seems to expand every day.With a worry list as long as mine, you are probably wondering why I have so much of my life savings invested in equities.Let me satisfy your curiosity by giving you a brief history lesson. Eighty years ago, the U.S. economy and the equity markets were lavishing in the roaring twenties.Life was good and the future never looked brighter.The Dow Jones Industrial Average had more than tripled from its early decade low.At the close of trading April 30, 1927, it stood at a whopping 164.21. Thirty months later, in October 1929, the U.S. stock market crashed.That initiated the most devastating bear market in history.It also marked the onset of the Great Depression of the 1930s. In the 1940s, the entire world was at war.In the 1950s, the so-called cold war began as the United States and the Soviet Union engaged in an atomic arms race.That sparked fears that someone would push a button and trigger a thermal nuclear holocaust that could reduce the world to a smoldering cinder.I remember donning dog tags and participating in air 2 raid drills in grammar school.Fallout shelters, not second homes, were the rage of the day.Meanwhile wars were fought in Korea and in Vietnam.A U.S. President was assassinated in the 1960s and another resigned in disgrace in the 1970s.In the late 1970s, hyperinflation sent both interest rates and the unemployment rate soaring. The onset of this century was marked by corporate scandals that rocked the stock market and resulted in the loss of jobs and retirement nest eggs for tens of thousands of bewildered workers. Now, here’s my point.Despite experiencing several stock market crashes, a Great Depression, deflation, several wars, hyperinflation, the assassination and resignation of American presidents, and homeland terrorist attacks, the Dow Jones Industrial Average is currently hovering around the 13,600 level.That’s a 13,400-point expansion during a period marked by nearly every catastrophic event imaginable. A long list of worries is always overhanging the financial markets.Yet, stock prices march to higher ground. The truth is that you can’t avoid risk; you have to cope with it.The stock market, as demonstrated by the S&P 500 Index, has returned an average of 11% a year (8% after inflation) for more than a century.Risk-free Treasury bills have returned 3% (0% after inflation).The difference is payment for the risk assumed by equity investors.The moral of this tale is, if you want to earn meaningful returns you have to accept risk.How much risk you assume is determined by such things as time horizons and inclinations to engage in risk-taking. Past performance is not a guarantee of future results. Opinions expressed are those of Dr. Perritt and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. It is not possible to invest directly in this index. 3 Michael Corbett President Perritt MicroCap Opportunities Fund The Perritt MicroCap Opportunities Fund posted a 12.76 percent gain during the six months ended April 30, 2007. During that period, the Russell 2000 Index rose 6.86 percent and the MSCI MicroCap Index rose by 7.73 percent. A more detailed report of the Fund’s long-term performance results can be found on page six. The Fund significantly outperformed its benchmark during the past six months for several reasons.First, nine companies received buyout offers.Second, the Fund’s industry weights are markedly different than those contained in the Russell 2000 Index. Most notable is the Fund’s over weighting to the energy sector and its under weighting to the financial services sector.Finally, several stocks performed exceptionally well in the past six months. For example, the stock prices of Force Protection (FRPT) and Sparton Motors (SPAR) more than doubled during the past six months.Both of these companies have benefited from increased orders from the military. During the past six months, weliquidatedinvestments in 23 companies. Nine companies were sold due to buyout offers, eight were sold because either price targets were reached or valuations became excessive, five issues were sold after reporting disappointing operating results and one sold because its market capitalization expanded beyond our market-cap threshold. We recently increased the upper limit of market capitalization for initial purchases from $500 million to $750 million.This is by no means a change in the Fund’s character.A least once a year, we rank all of the publicly traded companies by market capitalization and separate the largest 80 percent of companies from the smallest 20 percent of companies.The bottom 20 percent of companies is what we consider to be the true micro-cap universe. As of April 30, 2007, the Fund’s portfolio contained the common stocks of 169 companies, 12 of which were added during the past six months. The Fund’s 10 largest holdings and a detailed description can be found on page seven of this report.Based on our earnings estimate, the Fund’s portfolio is trading at less than 20 times 2007 earnings and slightly more than 16 times 2008 earnings. The average stock in the portfolio is priced at 1.2 times revenue and the median market capitalization is approximately $258 million.The Fund’s portfolio contained approximately nine percent in cash equivalents. 4 Small and Micro-cap stocks (as measured by the Russell 2000 Index) have now entered the fifth consecutive year without a negative year.Following such a strong period, valuations aren’t as reasonable as they once were.In addition, earnings growth across the equity markets appears to be slowing, and the weakness in the housing market and subprime mortgage sectors is clouding the outlook for the U.S. economy as a whole.Despite these risks, we believe in the Fund’s ability to produce strong results over long time periods.The aggregate earnings growth rate reported by our companies this past quarter was somewhat lower than recent periods, but our earnings models suggest that portfolio earnings should accelerate.We believe we have invested in a good selection of high-quality companies and continue to adhere to our value discipline, which we believe should provide downside protection in a weaker environment.As can be seen in the Fund’s industry exposure, the Fund had less than three percent in financial services companies, which means it will have minimal exposure to the subprime mortgage market, and we are closely monitoring the situation’s potential ripple effect on companies in other sectors of the economy. I want to thank my fellow shareholders for their continued support and confidence in the Perritt Capital Management team. If you have any questions or comments about this report or your investment in the Perritt MicroCap Opportunities Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittmutualfunds.com. Please refer to the prospectus for information about the Fund’s investment objective and strategies. Small- and Medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Micro-cap companies typically have relatively lower revenues, limited product lines, lack of management depth, higher risk of insolvency and a smaller share of the market for their products or services than larger capitalization companies.Generally, the share prices of micro-cap company stocks are more volatile than those of larger companies. The price to sales ratio is a tool for calculating a stock’s valuation relative to other companies, calculated by dividing a stock’s current price by its revenue per share.The price to earnings (P/E) ratio reflects the multiple of earnings at which a stock sells.The price to book (P/B) ratio compares a stock’s market value to the value of total assets less total liabilities. 5 Performance April 30, 2007 (Unaudited) There are several ways to evaluate a fund’s historical performance. You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment. Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative Total Returns** Periods ended April 30, 2007 (Unaudited) Past Six Months Past 1 Year Past 3 Years Past 5 Years Past 10 Years Perritt MicroCap Opportunities Fund 12.76% 8.56% 60.57% 132.68% 356.33% Russell 2000® Index 6.86% 7.83% 50.70% 69.58% 168.93% (reflects no deduction for fees and expenses) MSCI® U.S. MicroCap Index 7.73% 4.40% 38.05% NA NA (reflects no deduction for fees and expenses) CPI 2.42% 2.57% 9.94% 14.95% 29.02% Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. Average Annual Returns ** Periods ended April 30, 2007 (Unaudited) Past Six Months Past 1 Year Past 3 Years Past 5 Years Past 10 Years Perritt MicroCap Opportunities Fund 12.76% 8.56% 17.10% 18.39% 16.38% Russell 2000® Index 6.86% 7.83% 14.65% 11.14% 10.40% (reflects no deduction for fees and expenses) MSCI® U.S. MicroCap Index 7.73% 4.40% 11.34% NA NA (reflects no deduction for fees and expenses) CPI 2.42% 2.57% 3.21% 2.82% 2.58% Cumulative total returns reflect the Fund’s actual performance over a set period. For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050. You can compare the Fund’s returns to the Russell 2000® Index, which currently reflects a popular measure of the stock performance of small companies, and the MSCI® U.S. MicroCap Index, which targets for inclusion the bottom 1.5% of the U.S. Equity Market Capitalization. CPI is the rate of inflation as measured by the government’s consumer price index. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund 10 years ago.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-331-8936. **The graph and tables do not reflect the deduction of taxes that a shareholder would pay on the Fund's distributions or the redemption of Fund shares. 6 Ten Largest Common Stock Holdings Spartan Motors, Inc. (SPAR) engages in the engineering and manufacture of custom motor vehicle chassis and bodies in the United States and internationally. The company operates in two segments, Spartan Chassis and Emergency Vehicle Team. Apogee Enterprises, Inc. (APOG) through its subsidiaries, engages in the design and development of glass products, services, and systems. The company operates in two segments, Architectural Products and Services, and Large-Scale Optical Technologies Newpark Resources, Inc. (NR) provides integrated fluids management, environmental, and oilfield services. The company provides its products and services to major and independent oil and gas exploration and production companies primarily in North America. Universal Electronics, Inc. (UEIC) provides pre-programmed wireless control products and audio-video accessories for home entertainment systems. Its products include standard and touch screen remote controls; antennas; and various audio/video accessories, including digital antennas, signal boosters, television brackets, and audio and video cleaning products, as well as microcontrollers. Aladdin Knowledge Sys. Ltd. (ALDN) along with its subsidiaries, provides security solutions that reduce software theft, authenticate network users, and protect against spam and viruses. The company operates in two segments, Software Digital Rights Management and Enterprise Security.Aladdin Knowledge markets and sells its Software Digital Rights Management products directly, as well as sells through a network of independent distributors; and enterprise security solutions through distributors, value-added resellers, system integrators, and original equipment manufacturers. Force Protection, Inc. (FRPT) engages in the manufacture of ballistic and blast protected vehicles. The company’s products are used to protect personnel during transport, removal of unexploded ordnance, route clearance, humanitarian de-mining, and other missions that require protection from landmines and hostile fire. RADVISION Ltd. (RVSN) engages in the design, development, and supply of products and technologies for videocon-ferencing and video telephony, as well as for converged voice, video, and data over Internet Protocol (IP) and 3G networks. Trinity Biotech ADR (TRIB) provides medical diagnos- tic products for the clinical laboratory and point-of-care (POC) segments of the diagnostic market. It offers diagnostic test kits that are used to detect autoimmune diseases, hormonal imbalances, sexually transmitted diseases, intestinal infections, lung/bronchial infections, and cardiovascular diseases; POC tests for the presence of HIV antibodies; and diagnostic test kits for diabetes, and liver and intestine diseases NATCO Group, Inc. (NTG) is a provider of wellhead process equipment, systems and services used in the production of oil and gas. The company’s production equipment is used onshore and offshore in most major oil and gas producing regions of the world. It operates through three segments: Oil and Water Technologies, Gas Technologies, and Automation and Controls. Barrett Business Services, Inc. (BBSI) provides a range of human resource management services to small and medium-sized businesses in the United States. It offers professional employer organization services in the areas of payroll and payroll taxes, employee benefits, health insurance, workers compensation coverage, workplace safety programs, compliance with federal and state employment laws, and labor and work-place regulatory requirements. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings Allocation of Portfolio Net Assets April 30, 2007 (Unaudited) 7 Schedule of Investments April 30, 2007 (Unaudited) Shares COMMON STOCKS – 92.26% Value Auto Parts and Equipment - 0.33% 197,000 SORL Auto Parts, Inc. (a) $ 1,694,200 Biotechnology - 1.81% 363,000 ThermoGenesis Corp. (a) 1,234,200 583,551 Trinity Biotech PLC ADR (a) 6,284,844 875,000 Zila, Inc. (a) 1,741,250 9,260,294 Building Materials - 0.84% 345,000 Comfort Systems USA, Inc 4,309,050 Business Services - 5.45% 254,400 Barrett Business Services, Inc. 5,805,408 90,000 Exponent, Inc. (a) 1,903,500 33,500 Forrester Research, Inc. (a) 863,630 250,000 GP Strategies Corporation (a) 2,395,000 299,200 RCM Technologies, Inc. (a) 2,214,080 229,700 Rentrak Corporation (a) 3,275,522 90,000 Team, Inc. (a) 3,097,800 136,500 TechTeam Global, Inc. (a) 1,835,925 368,300 Tier Technologies, Inc. (a) 3,259,455 70,000 World Fuel Services Corporation 3,234,700 27,885,020 Chemicals & Related Products - 1.35% 308,000 Aceto Corporation 2,488,640 6,500 Flotek Industries, Inc. (a) 254,800 213,300 Penford Corporation 4,176,414 6,919,854 Computers & Electronics - 4.12% 133,400 Comarco, Inc. 868,434 70,000 GSI Group Inc. (a) 712,600 276,900 Hypercom Corp. (a) 1,608,789 805,000 InFocus Corporation (a) 2,068,850 53,100 NovAtel, Inc. (a) 1,873,899 247,100 Optimal Group, Inc. (a) 2,169,538 301,000 Overland Storage, Inc. (a) 1,122,730 177,450 PAR Technology Corp. (a) 1,783,372 310,000 PC-Tel, Inc. (a) 3,096,900 209,350 Rimage Corporation (a) 5,763,406 21,068,518 Construction & Engineering - 0.40% 100,000 Sterling Construction Company (a). 2,066,000 Consumer Products - Distributing - 0.71% 426,600 Collegiate Pacific, Inc 3,626,100 Consumer Products - Manufacturing - 10.38% 309,500 Ashworth, Inc. (a) 2,565,755 125,700 Emak Worldwide, Inc. (a) 608,388 615,400 Emerson Radio Corp. (a) 1,938,510 231,201 Flexsteel Industries, Inc. 3,412,527 150,000 Furniture Brands International, Inc. 2,412,000 325,000 Hartmarx Corporation (a) 2,138,500 261,500 Hauppauge Digital, Inc. (a) 1,621,300 110,150 Hooker Furniture Corporation 2,426,605 157,148 Lifetime Brands, Inc. 3,428,969 119,000 Matrixx Initiatives, Inc. (a) 2,142,000 65,000 Measurement Specialties, Inc. (a) 1,330,550 40,000 The Middleby Corporation (a) 5,491,200 80,000 Noble International, Ltd. 1,303,200 100,000 Perry Ellis International, Inc. (a) 3,320,000 345,200 Phoenix Footwear Group, Inc. (a) 1,208,200 32,500 RC2 Corporation (a) 1,295,450 94,000 Stanley Furniture Company, Inc. 2,034,160 97,000 Steinway Musical Instruments, Inc. 3,065,200 118,600 Tandy Brands Accessories, Inc. 1,503,848 27,924 Twin Disc, Incorporated 1,691,077 288,000 Universal Electronics, Inc. (a) 8,150,400 53,087,839 Consumer Services - 0.74% 312,700 Rural / Metro Corporation (a) 2,420,298 180,000 Stewart Enterprises, Inc. - Class A 1,353,600 3,773,898 Energy & Related Services - 1.88% 150,000 Layne Christensen Company (a) 5,680,500 133,400 Michael Baker Corporation (a) 3,916,624 9,597,124 Environmental Services - 1.27% 224,600 American Ecology Corporation 5,019,810 304,200 Versar, Inc. (a) 1,463,202 6,483,012 Financial Services - 1.23% 231,419 Nicholas Financial, Inc. (a) 2,876,538 294,200 Sanders Morris Harris Group, Inc. 3,433,314 6,309,852 Food - 2.75% 717,000 Darling International Inc. (a) 5,499,390 381,800 Inventure Group, Inc. (a) 1,069,040 155,000 John B. Sanfilippo & Sons, Inc. (a) 2,084,750 150,000 Landec Corporation (a) 1,906,500 270,000 SunOpta, Inc. (a) 3,493,800 14,053,480 Insurance - 1.00% 302,300 CRM Holdings Ltd. (a) 2,539,320 450,000 Penn Treaty American Corporation (a) 2,560,500 5,099,820 The accompanying notes to financial statements are an integral part of this schedule. 8 Schedule of Investments Continued April 30, 2007 (Unaudited) Leisure - 1.18% 409,700 Century Casinos, Inc. (a) 3,433,286 940,500 Youbet.com, Inc. (a) 2,586,375 6,019,661 Medical Supplies & Services - 5.23% 209,804 Allied Healthcare Products, Inc. (a) 1,416,177 626,700 BioScrip, Inc. (a) 2,231,052 400,000 CardioTech International, Inc. (a) 600,000 200,000 Mannatech, Inc 3,092,000 79,404 Medical Action Industries, Inc. (a) 1,808,823 404,600 Microtek Medical Holdings, Inc. (a) 2,067,506 102,000 National Dentex Corporation (a) 1,410,660 276,000 Natus Medical, Inc. (a) 4,907,280 238,950 Option Care, Inc. 3,264,057 932,300 PainCare Holdings, Inc. (a) 344,858 129,800 Possis Medical, Inc. (a) 1,679,612 97,700 Psychemedics Corporation 1,768,370 400,000 VIVUS, Inc. (a) 2,152,000 26,742,395 Military Equipment - 1.38% 47,100 The Allied Defense Group, Inc. (a) 387,633 307,517 Force Protection, Inc. (a) 6,673,119 7,060,752 Minerals & Resources - 4.25% 160,600 AM Castle & Co. 5,444,340 194,000 Fronteer Development Group, Inc. (a) 2,527,820 1,000,000 Northern Orion Resources Inc. (a) 4,650,000 90,000 Seabridge Gold Inc. (a) 1,467,000 537,600 Uranium Res, Inc. (a) 5,252,352 272,600 Vista Gold Corp. (a) 2,412,510 21,754,022 Oil & Gas - 10.51% 270,000 Allis-Chalmers Energy, Inc. (a) 5,224,500 191,600 Brigham Exploration Company (a) 1,161,096 77,400 Callon Petroleum Co. (a) 1,068,120 120,000 Carrizo Oil & Gas, Inc. (a) 4,422,000 248,300 CE Franklin Ltd. (a) 2,550,041 55,000 Dawson Geophysical Co. (a) 2,827,000 181,000 The Exploration Company of Delaware (a) . 1,876,970 684,300 Gasco Energy, Inc. (a) 1,231,740 48,000 GMX Resources, Inc. (a) 1,608,000 80,000 GulfMark Offshore, Inc. (a) 3,832,000 205,000 Gulfport Energy Corp. (a) 3,027,850 130,000 Mitcham Industries, Inc. (a) 1,844,700 161,300 NATCO Group, Inc. - Class A (a) 6,161,660 1,045,900 Newpark Resources, Inc. (a) 8,597,298 22,267 Tengasco, Inc. (a) 15,587 216,500 TransGlobe Energy Corporation (a) 946,105 199,300 Union Drilling, Inc. (a) 3,077,192 790,000 VAALCO Energy, Inc. (a) 4,266,000 53,737,859 Real Estate - 0.63% 230,771 Monmouth Real Estate Investment Corporation - Class A 2,026,169 24,200 Tejon Ranch Co. (a) 1,205,644 3,231,813 Retail - 2.06% 96,100 Factory Card & Party Outlet Corp. (a) 1,133,980 70,000 Haverty Furniture Companies, Inc. 893,200 59,000 MarineMax, Inc. (a) 1,169,970 204,495 PC Mall, Inc. (a) 2,167,647 93,797 Rush Enterprises, Inc. - Class A (a) 1,950,978 93,318 Rush Enterprises, Inc. - Class B (a) 1,795,438 103,400 United Retail Group, Inc. (a) 1,430,022 10,541,235 Retail - Auto Parts - 1.29% 93,000 LoJack Corp. (a) 1,711,200 147,000 Midas, Inc. (a) 3,211,950 48,000 Monro Muffler Brake, Inc. 1,680,000 6,603,150 Semiconductor & Related Products - 2.26% 270,200 Actel Corporation (a) 3,955,728 100,493 CyberOptics Corporation (a) 1,320,478 280,100 California Micro Devices Corporation (a) 1,361,286 565,300 Catalyst Semiconductor, Inc. (a) 2,142,487 649,987 FSI International, Inc. (a) 2,762,445 11,542,424 Software - 4.79% 328,300 Aladdin Knowledge Systems (a) 6,874,602 313,000 American Software, Inc. - Class A 2,754,400 490,800 iPass, Inc. (a) 2,625,780 196,710 Moldflow Corporation (a) 3,001,795 365,000 Packeteer, Inc. (a) 3,467,500 273,100 Ulticom, Inc. (a) 2,335,005 185,800 Vignette Corp. (a) 3,441,016 24,500,098 Specialty Manufacturing - 10.74% 178,700 AAON, Inc. 4,419,251 87,288 AEP Industries, Inc. (a) 3,714,977 40,700 Ameron International Corporation 2,813,998 396,000 Apogee Enterprises, Inc. 9,535,680 118,000 Coachmen Industries, Inc. 1,220,120 87,600 Columbus Mckinnon Corp., NY (a) 2,168,976 603,800 Flanders Corporation (a) 4,123,954 345,000 Imax Corporation (a) 1,759,500 151,910 Integral Systems, Inc. 3,591,153 238,350 Modtech Holdings, Inc. (a) 667,380 69,491 Northwest Pipe Company (a) 2,484,303 157,000 Olympic Steel, Inc. 5,224,960 62,500 Printronix, Inc. 843,750 189,500 RF Monolithics, Inc. (a) 941,815 400,000 Spartan Motors, Inc. 11,392,000 54,901,817 The accompanying notes to financial statements are an integral part of this schedule 9 Schedule of Investments Continued April 30, 2007 (Unaudited) Technology - 0.66% 485,000 Ceragon Networks Ltd. (a) 3,365,900 Telecommunications - 9.18% 50,000 Comtech Group Inc. (a) 882,000 200,000 Digi International, Inc. (a) 2,550,000 300,000 Ditech Networks, Inc. (a) 2,610,000 339,600 EFJ, Inc. (a) 1,969,680 313,000 Gilat Satellite Networks Ltd. (a) 2,854,560 312,200 Globecomm Systems Inc. (a) 4,180,358 350,000 Harmonic, Inc. (a) 2,894,500 200,000 Harris Stratex Networks, Inc. (a) 3,988,000 100,000 Inter-Tel, Incorporated 2,522,000 375,100 Intervoice, Inc. (a) 2,385,636 200,000 Oplink Communications, Inc. (a) 3,314,000 40,500 Preformed Line Products Company 1,709,100 300,000 RADVision Ltd. (a) 6,633,000 220,700 Radyne ComStream, Inc. (a) 1,920,090 115,700 Seachange International, Inc. (a) 995,020 542,085 TeleCommunication Systems, Inc. - Class A (a) 2,184,602 993,700 The Management Network Group, Inc. (a). 1,888,030 542,000 Westell Technologies, Inc. - Class A (a) 1,436,300 46,916,876 Transportation - 3.84% 159,000 Dynamex, Inc. (a) 4,173,750 1,300,000 Grupo TMM S.A. ADR (a) 3,822,000 100,000 Quintana Maritime Ltd 1,613,000 300,000 StealthGas, Inc. 4,770,000 157,500 USA Truck, Inc. (a) 2,450,700 139,070 Vitran Corporation, Inc. (a) 2,785,572 19,615,022 TOTAL COMMON STOCKS (Cost $361,820,319) $ 471,767,085 Principal Amount SHORT TERM INVESTMENTS - 8.93% Value Commercial Paper - 3.91% $ 20,000,000 Prudential Funding Corporation, 5.072%, 5/11/2007 $ 19,971,878 Discount Note - 3.46%# 17,704,000 Federal Home Loan Bank Discount Note, 4.906%, 5/01/2007 17,704,000 Variable Rate Demand Note - 1.56% # 6,103,798 American Family Demand Note, 4.595%, 12/31/2031 6,103,798 $ 1,874,576 Wisconsin Corporate Central Credit Union Demand Note, 4.869%, 12/31/2031 1,874,576 7,978,374 TOTAL SHORT TERM INVESTMENTS (Cost $45,654,252) $ 45,654,252 TOTAL INVESTMENTS (Cost $407,474,571) - 101.19% $ 517,421,337 Percentages are stated as a percent of net assets ADR American Depository Receipt. (a) Non Income Producing Security. # Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates. The rates shown are as of April 30, 2007. The accompanying notes to financial statements are an integral part of this schedule. 10 Statement of Operations For the Six Months Ended April 30, 2007 (Unaudited) Investment Income: Dividend income $ 1,424,172 Interest income 845,076 Total investment income 2,269,248 Expenses: Investment advisory fee 2,426,911 Shareholder servicing 412,793 Administration fee 69,637 Printing & mailing expenses 48,727 Fund accounting expenses 36,256 Audit fees 25,390 Federal & state registration fees 24,281 Custodian fees 22,959 Legal fees 15,642 Directors’ fees & expenses 15,044 Payroll expense ** 12,948 Other expense 8,070 Total expenses 3,118,658 Net investment loss (849,410 ) Realized and Unrealized Gain on Investments: Realized gain on investments 38,074,291 Change in unrealized appreciation on investments 21,515,369 Net realized and unrealized gain on investments 59,589,660 Net Increase in Net Assets Resulting from Operations $ 58,740,250 ** Chief Compliance Officer compensation The accompanying notes to financial statements are an integral part of this statement. Financial Highlights For a Fund share outstanding throughout the period For the Six Months For the Years Ended October 31, Ended April 30, 2007 2006 2005 2004 2003 2002 (Unaudited) Net asset value, beginning of period $ 32.32 $ 29.75 $ 24.46 $ 22.82 $ 14.02 $ 13.86 Income (loss) from investment operations: Net investment loss (0.05 )2 (0.03 )2 (0.16 )2 (0.21 )2 (0.05 )2 (0.05 )2 Net realized and unrealized gain on investments 3.88 4.05 6.04 2.65 9.16 0.21 Total from investment operations 3.83 4.02 5.88 2.44 9.00 0.05 Less dividends and distributions: Dividends from net investment income - Distributions from net realized gains (3.05 ) (1.46 ) (0.60 ) (0.83 ) (0.23 ) (0.11 ) Total dividends and distributions (3.05 ) (1.46 ) (0.60 ) (0.83 ) (0.23 ) (0.11 ) Redemption fees - 2,5 0.01 2 0.01 2 0.03 2 0.03 2 0.22 2 Net asset value, end of period $ 33.10 $ 32.32 $ 29.75 $ 24.46 $ 22.82 $ 14.02 Total return1 18.02 % 14.04 % 24.41 % 10.92 % 65.30 % 1.93 % Supplemental data and ratios: Net assets, end of period (in thousands) $ 511,337 $ 492,582 $ 424,466 $ 192,884 $ 131,279 $ 14,402 Ratio of net expenses to average net assets: 1.29 %3 1.29 % 1.29 % 1.25 % 1.44 % 1.60 % Ratio of net investment loss to average net assets: (0.35 %)3 (0.11 %) (0.59 %) (0.90 %) (0.90 %) (1.00 %) Portfolio turnover rate 9.0 % 26.1 % 24.1 % 30.2 % 32.0 % 118.0 % 1 Total return reflects reinvested dividends but does not reflect the impact of taxes. 2 Net Investment income (loss) and redemption fees per share have been calculated based on average shares outstanding during the period. 3 Annualized 4 Not Annualized 5 Amount is less than $0.01 per share. The accompanying notes to financial statements are an integral part of this schedule. 11 Statement of Changes in Net Assets For the Six Months Ended For the Year Ended April 30, 2007 October 31, 2006 (Unaudited) Operations: Net investment loss $ (849,410 ) $ (577,147 ) Net realized gain on investments 38,074,291 46,682,788 Net increase in unrealized appreciation on investments 21,515,369 18,335,530 Net increase in net assets resulting from operations 58,740,250 64,441,171 Dividends and Distributions to Shareholders: Net investment income - - Net realized gains (46,281,668 ) (23,802,991 ) Total dividends and distributions (46,281,668 ) (23,802,991 ) Capital Share Transactions: Proceeds from shares issued (1,772,341 and 7,846,935 shares, respectively) 55,388,046 243,384,284 Cost of shares redeemed (2,901,587 and 7,605,294 shares, respectively) (89,623,734 ) (237,559,859 ) Reinvestment of distributions (1,340,203 and 731,534 shares, respectively) 40,527,738 21,477,829 Redemption fees 4,303 176,093 Net increase in net assets from capital share transactions 6,296,353 27,478,347 Total Increase in Net Assets 18,754,935 68,116,527 Net Assets Beginning of the Period 492,582,396 424,465,869 End of the Period (including undistributed net investment loss of $849,410 and $0, respectively) $ 511,337,331 $ 492,582,396 The accompanying notes to financial statements are an integral part of these statements. Statement of Assets and Liabilities April 30, 2007 (Unaudited) Assets: Investments at fair value (cost $407,474,571) $ 517,421,337 Dividends and interest receivable 44,454 Receivable for investments sold 1,917,100 Receivable for fund shares issued 1,012,455 Prepaid Expenses 33,521 Total Assets 520,428,867 Liabilities: Payable for investments purchased 6,341,131 Payable for fund shares purchased 2,067,904 Payable to Advisor 414,048 Accrued expenses and other liabilities 268,453 Total Liabilities 9,091,536 Net Assets $ 511,337,331 Net Assets Consist of: Capital stock $ 367,397,348 Accumulated net investment loss (849,410 ) Accumulated undistributed net realized gain on investments sold 34,842,627 Net unrealized appreciation on investments 109,946,766 Total Net Assets $ 511,337,331 Capital shares issued and outstanding, $0.01 par value, 40,000,000 shares authorized 15,449,538 Net asset value price per share $ 33.10 The accompanying notes to financial statements are an integral part of these statements. 12 Notes to Financial Statements April 30, 2007 (Unaudited) The Perritt MicroCap Opportunities Fund, Inc., which consists solely of the Perritt MicroCap Opportunities Fund (the “Fund”), was formed under the laws of the state of Maryland, and is registered under the Investment Company Act of 1940 as an open-end diversified management investment company. 1. Summary of Significant Accounting Policies a. Listed securities are valued at the last sale price reported by the principal security exchange on which the issue is traded, or if no sale is reported, the mean between the latest bid and ask price.Securities traded over-the-counter are valued at the NASDAQ Official Closing Price.Demand notes, commercial paper and U.S. Treasury Bills are valued at amortized cost, which approximates fair value.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Board of Directors of the Fund.Cost amounts, as reported on the statement of assets and liabilities and schedule of investments, are the same for federal income tax purposes. b. Net realized gains and losses on securities are computed using the first-in, first-out method. c. Dividend income is recognized on the ex-dividend date, and interest income is recognized on the accrual basis.Discounts and premiums on securities purchased are amortized over the life of the respective securities.Investment and shareholder transactions are recorded on trade date.Dividends to shareholders are recorded on the ex-dividend date. d. Provision has not been made for federal income tax since the Fund has elected to be taxed as a “regulated investment company” and intends to distribute substantially all income to its shareholders and otherwise comply with the provisions of the Internal Revenue Code applicable to regulated investment companies. e. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. f. Dividends from net investment income and net realized capital gains, if any, are declared and paid annually. The Fund may periodically make reclassifications among certain of its capital accounts as a result of the timing and characterization of certain income and realized gain distributions determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States of America. The Fund has reclassified its investment loss for the year ended October 31, 2006 by increasing net investment income by $577,147 and decreasing realized gains by $577,147. 2. Investment Advisory Agreement The Fund has an investment advisory agreement with Perritt Capital Management, Inc. (“PCM”), with whom certain officers and directors of the Fund are affiliated.Under the terms of the agreement, the Fund pays PCM a monthly investment advisory fee at the annual rate of 1% of the daily net assets of the Fund.At April 30, 2007, the Fund had fees due PCM of $414,048.For the six months ended April 30, 2007, the Fund incurred advisory fees of $2,426,911 pursuant to the investment advisory agreement. PCM manages the Fund’s investments subject to the supervision of the Fund’s Board of Directors.PCM is responsible for investment decisions and supplies investment research and portfolio management.Under the investment advisory agreement, PCM, at its own expense and without reimbursement from the Fund, will furnish office space and all necessary office facilities, equipment and personnel for making the investment decisions necessary for managing the Fund and maintaining its organization, will pay the salaries and fees of all officers and directors of the Fund (except the Chief Compliance Officer’s salary and the fees paid to disinterested directors) and will bear all sales and promotional expenses of the Fund. The investment advisory agreement requires PCM to reimburse the Fund in the event the Fund’s expenses, as a percentage of the average net asset value, exceed the most restrictive percentage, as these terms are defined.The most restrictive percentage for the six months ended April 30, 2007 was 1.75%.For the six months ended April 30, 2007, no expenses were required to be reimbursed by PCM. 3. Investment Transactions Purchases and sales of securities, excluding short-term investments, for the six months ended April 30, 2007 were as follows: Purchases Sales U.S. Government Other U.S. Government Other $_ $33,984,827 $ _ $83,660,691 13 At October 31, 2006, the Fund had no capital loss carry forwards. At October 31, 2006, the components of capital on a tax basis were as follows: Cost of Investments $ 403,945,399 Gross unrealized appreciation $ 120,377,758 Gross unrealized depreciation (31,946,361 ) Net unrealized appreciation $ 88,431,397 Undistributed net investment loss $ (9,363,873 ) Undistributed capital gains 52,413,876 Total undistributed earnings $ 43,050,003 The tax character of distributioms paid during the years ended October 31, 2006 and 2005 were as follows: Year Ended Year Ended October 31, 2006 October 31, 2005 Ordinary Income $ - $ - Long Term Capital Gain 23,802,991 5,489,974 On November 15, 2006, the Board of Directors of the Fund declared a net realized gain distribution of $3.06 per share. 4. New Accounting Pronouncements In September 2006, the Financial Accounting Standards Board the (“FASB”) released Statement of Financial Accounting Standard No. 157 Fair Value Measurements (“SFAS 157”).SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles in the United States of America, and expands disclosures about fair value measurements.SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.At this time, management is evaluating the implications of SFAS 157 and its impact in the financial statements has not yet been determined. In July 2006, the FASB released FASB Interpretation No. 48 Accounting for Uncertainty in Income Taxes (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Adoption of FIN 48 is required as of the date of the last net asset value calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years, as of the effective date.At this time, management is evaluating the implications of FIN 48 and its impact in the financial statements has not yet been determined. 14 Expense Example April 30, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (November 1, 2006 – April 30, 2007). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a transaction fee equal to 2.00% of the net amount of the redemption if you redeem your shares within 90 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under accounting principles generally accepted in the United States of America.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 11/1/06 4/30/07 11/1/06 – 4/30/071 Actual $ 1,000.00 $ 1,127.60 $ 6.81 Hypothetical (5% return before expenses) 1,000.00 1,018.40 6.46 1Expenses are equal to the Fund’s annualized expense ratio of 1.29%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 15 Advisory Agreement Approval of renewal of investment advisory agreements On December 1, 2006 the Directors of the Perritt MicroCap Opportunities Fund and the Perritt Emerging Opportunities Fund (collectively, the “Funds”) approved the renewal of the Funds’ Investment Advisory Agreements (the “Agreements”) with Perritt Capital Management, Inc. (“PCM”).The information, material factors and conclusions respecting the approval of the renewed Agreements are described below. 1. Information Received Throughout the year, the Directors receive a wide variety of materials relating to the services provided to the Funds by PCM.The information includes, but is not limited to, the Funds’ performance, portfolio holdings, purchases and sales, redemption fees and expenses and portfolio trading practices.This information is provided on a quarterly basis.The Directors also receive a weekly report on inflows/outflows and asset levels for each Fund.The Directors have also received a detailed analysis comparing the Funds to comparable peer group funds (including comparisons to advisory fees charged by PCM to its privately managed accounts), and to the Russell 2000® Index and the MSCI® U.S. Micro Cap Index.The Directors have received information regarding PCM’s personnel providing investment management, administration and compliance. The Directors did not identify any single factor that led to the recommendation to renew the Agreements but rather considered the overall service, performance and costs associated with PCMas advisor to the Funds.The following is a description of a number of factors considered. 2. Nature, extent and quality of service The Directors considered the personnel of PCM responsible for the investment, administrative and regulatory processes of the Funds.They noted that PCM has added additional staff and continues to upgrade systems to assist staff in their duties.Since the elimination of soft dollar agreements, PCM has lowered commission costs.All research costs (personnel and systems) are borne by the advisor.PCM monitors the Funds’ third party service providers. 3. Investment performance The Directors considered whether the funds operated within their stated investment philosophy and objectives and the Funds’ compliance with their investment restrictions.The Directors reviewed the investment performance of each of the Funds and compared its performance to that of the Russell 2000® Index, the MSCI® U.S. Micro Cap Index and the Lipper Small-Cap Core Fund Index. The Directors noted that although the Perritt MicroCap Opportunities fund has lagged its benchmarks for the past year, it is still ahead of the indexes for the 3, 5 and 10 year periods.The Perritt Emerging Opportunities Fund has outperformed its peer group and benchmarks for the past year as well as since inception.Based on these comparisons the Directors determined that PCM’s performance in managing the Funds would indicate that its continued management would benefit the Funds and their shareholders. 16 Advisory Agreement Continued 4. Advisory fees and expenses The Directors compared the advisory fees and expenses of the Funds to their peer groups.The fees and expenses of the Perritt MicroCap Opportunities Fund were below the median of its peer group.The fees and expenses for the Perritt Emerging Opportunities Fund were below the median for its peer group.This is an improvement over last year when the Emerging Opportunities Fund experienced higher costs associated with start up expenses and lower asset levels.The Directors concluded that the fees charged by PCM were fair to the Funds and their shareholders. The Directors also reviewed the fees charged to PCM’s privately managed accounts and while the fees were, in some cases, lower than the fees charged to the Funds, the differences appropriately reflected PCM’s greater responsibilities and scope of service provided to the Funds. 5. Adviser costs and level of profit The Directors reviewed the non-advisory fee costs incurred by the Perritt MicroCap Opportunities Fund and noted that they were significantly below the costs of its peer group.The non-advisory fee costs of the Perritt Emerging Opportunities Fund were also well below the median for its peer group.PCM has continued additions to personnel staffing in the areas of compliance and marketing.The Perritt MicroCap Fund was closed to new investors, with certain exceptions, in December 2005 and wasreopened in December 2006.The reopening was due to net outflows which brought asset levels below the amount that PCM could effectively manage.Also, with lower asset levels the costs associated with managing the fund would begin to increase the expense ratio. 6. Additional benefits The Directors reviewed PCM’s trading practices, noting that PCM receives the benefit of research provided by the broker-dealers who execute the Funds’ portfolio transactions.The research does not generate any soft dollar benefit to PCM, as PCM eliminated all soft dollar arrangements several years ago.Also, with no soft dollar agreements, PCM is able to lower commission costs relative to the Funds’ portfolio transactions. 7. Conclusions The Directors determined that the nature, extent and quality of service provided to the Funds were excellent and that the factors considered favored a renewal of the advisory agreements between PCM and the Funds.The Directors concluded that the Funds’ advisory fees in terms of cost of services provided were fair and reasonable and as compared to the cost of services of their peer groups.In conclusion, the Directors determined that the Funds received reasonable value in return for those fees and that it would be in the best interest of the Funds and their shareholders to renew the agreements. 17 The Perritt Emerging Opportunities Fund posted a 15.75 percent return during the six months ended April 30, 2007.During the same period, the Fund’s benchmark MSCI MicroCap Index posted a return of 7.73 percent.In addition, the Russell 2000 Index posted a return of 6.86 percent during that six month period. The Fund’s complete performance results can be viewed on page 20 of this report.We have included both the MSCI MicroCap Index and the Russell 2000 Index to compare performance of the Fund to the micro-cap and small-cap segments of the market. There are several reasons the Fund’s return exceeded that of its benchmark during the last six months. First, the Fund’s sector allocations differed from those of the benchmark.Second, several of our companies received buyout offers, which drove their share prices higher. Finally, a number of our portfolio stocks performed exceptionally well during the period. The Fund’s investment strategy is to invest the bulk of Fund assets in the stocks of very small companies. These companies generally have very little following among investment analysts and institutional investors.I refer to these investments as “undiscovered gems.”The best thing about these undiscovered micro-cap stocks is that they have the potential to provide strong returns.However, investors must turn over plenty of stones to find them.We apply stock screening techniques and rely on a network of investment professionals to uncover potential investments.We meet with more than 200 corporate management teams in our Chicago offices annually in the search for appropriate fund investments.We certainly have had no trouble finding gems lately.Four of our stocks in the portfolio more than doubled during the last six months: AreoCentury (ACY), Force Protection (FRPT), IA Global (IAO) and MED-TOX Scientific (MTOX).In fact, IA Global actually increased more than three-fold during that period. Another eight issues in the portfolio gained more than 50 percent in the past six months.With nearly 5000 companies in our universe, we believe there should always be attractive investments.However, given the strong returns in the small- and micro-cap markets (as measured by the Russell 2000 Index) recently, stock valuations are not as attractive as they have been.As a result, we have become more selective when adding new investments in the Fund. The trick, as I said before, is to turn over enough stones and do enough homework to find them. During the past six months, we sold 18 positions from the portfolio.Five issues were sold due to buyout offers:Corillian was bought by Checkfree, MetaSolv was bought by Oracle and Zevex International was purchased by Moog.The other two buyouts, Image Entertainment and Synagro Technologies, were purchased by private equity firms. We 18 sold seven issues due to lofty valuations.The remaining six issues were sold due to poor operating results. As of April 30, 2007, the Fund’s portfolio contained the common stocks of 155 companies.The Fund’s largest holdings and detailed description can be found on page 21 of this report.Based on our earnings estimates, the Fund’s portfolio is trading at slightly more than 18 times 2007 earnings and less than 14 times 2008 earnings.The average stock in the portfolio is priced at 1.0 times revenue and the median market capitalization is approximately $75 million. The Fund’s portfolio contained more than 18 percent in cash equivalents. The larger than normal cash position is the result of significant inflow during the past few months. The Fund’s assets have grown from $72 million at the end of October, 2006 to more than $106 million as of April 30, 2007. Given the illiquid nature of micro-cap stocks and our value discipline, it takes several weeks and sometimes months to get the cash invested prudently.We hope to become more fully invested within the next few months. As a result of the asset growth, we expect the Fund’s expense ratio to decline in the future.Should Fund assets remain at or above the current level, we expect to report a lower expense ratio when the Fund closes its fiscal year October 31.If you have any questions or comments about this report or your investment in the Perritt Emerging Opportunities Fund, please call us toll-free at (800)331-8936 or visit our new web site atwww.perrittmutualfunds.com. Small- and Medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Micro-cap companies typically have relatively lower revenues, limited product lines, lack of management depth, higher risk of insolvency and a smaller share of the market for their products or services than larger capitalization companies.Generally, the share prices of micro-cap company stocks are more volatile than those of larger companies. The price to sales ratio is a tool for calculating a stock’s valuation relative to other companies, calculated by dividing a stock’s current price by its revenue per share.The price to earnings (P/E) ratio reflects the multiple of earnings at which a stock sells.The price to book (P/B) ratio compares a stock’s market value to the value of total assets less total liabilities. 19 Performance April 30, 2007 (Unaudited) There are several ways to evaluate a fund’s historical performance. You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment. Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative Total Returns ** Periods ended April 30, 2007 (Unaudited) Past Six Months Past 1 Year Since Inception Perritt Emerging Opportunities Fund 15.75% 13.79% 69.48% Russell 2000® Index 6.86% 7.83% 52.39% (reflects no deduction for fees and expenses) MSCI® U.S. MicroCap Index 7.73% 4.40% 48.37% (reflects no deduction for fees and expenses) CPI 2.42% 2.57% 9.07% Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. Average Annual Returns ** Periods ended April 30, 2007 (Unaudited) Past Six Months Past 1 Year Since Inception Perritt Emerging Opportunities Fund 15.75% 13.79% 21.88% Russell 2000® Index 6.86% 7.83% 17.06% (reflects no deduction for fees and expenses) MSCI® U.S. MicroCap Index 7.73% 4.40% 15.88% (reflects no deduction for fees and expenses) CPI 2.42% 2.57% 3.31% Cumulative total returns reflect the Fund’s actual performance over a set period. For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050. You can compare the Fund’s returns to the Russell 2000® Index, which currently reflects a popular measure of the stock performance of small companies, and the MSCI® U.S. MicroCap Index, which targets for inclusion the bottom 1.5% of the U.S. Equity Market Capitalization. CPI is the rate of inflation as measured by the government’s consumer price index. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund at inception (August 27, 2004) through April 30, 2007.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-331-8936. **The graph and tables do not reflect the deduction of taxes that a shareholder would pay on the Fund's distributions or the redemption of Fund shares. 20 Ten Largest Common Stock Holdings North American Galvanizing & Coatings, Inc. (NGA) engages in the hot dip galvanizing and coatings for corrosion protection of fabricated steel products in the United States. It offers various services, including centrifuge galvanizing for small threaded products, sandblasting, chromate quenching, polymeric coatings, and proprietary coating application systems for polyurethane protective linings and coatings over galvanized surfaces. Carriage Services, Inc. (CSV) provides death care services and merchandise in the United States. It provides burial and cremation services, including consultation, the removal and preparation of remains, the sale of caskets and related funeral merchandise, the use of funeral home facilities for visitation and worship, and transportation services MEDTOX Scientific, Inc. (MTOX) provides forensic and clinical laboratory services, and manufactures diagnostic devices.The company operates in two segments, Laboratory Services and Product Sales. The Laboratory Services segment offers workplace drug testing services. The Product Sales segment manufactures and distributes point-of-collection testing disposable diagnostic devices. Hurco Companies, Inc. (HURC) engages in the design and manufacture of computer control systems, software, and computerized machine tools for the metal cutting and metal forming industry. Its products include general purpose computerized machine tools primarily vertical machining centers and turning centers. MFRI, Inc. (MFRI) engages in the manufacture and sale of filtration products, piping systems, and industrial process cooling equipment. The Filtration Products segment manufactures a range of filter elements for air filtration and particulate collection systems. The Piping System segment manufactures specialty piping systems and leak detection and location systems. The Industrial Process Cooling Equipment segment manufactures liquid chillers, mold temperature controllers, cooling towers, and plant circulating systems in industrial applications. Universal Stainless & Alloy Products, Inc. (USAP) engages in the manufacture and marketing of semi-finished and finished specialty steel products, including stainless steel, tool steel, and other alloyed steels in the United States. It involves in melting, remelting, heat treating, hot and cold rolling, machining, and cold drawing of semi-finished and finished specialty steels. CECO Environmental Corp (CECE) provides air pol- lution control products and services. It engineers, designs, builds, and installs systems that capture, clean, and destroy contaminants from industrial facilities, as well as equipment that controls emissions from such facilities. It operates in four divisions: Contracting, Equipment, Components/Parts, and Engineering/Design. ACR Group, Inc. (BRR) engages in the wholesale distribution of heating, ventilation, and air conditioning (HVAC) equipment and supplies in North America. It sells its products to dealers and contractors who install and service residential and light commercial HVAC systems, as well as to commercial and institutional end-users that employ HVAC service technicians. US Home Systems, Inc. (USHS) engages in the manufacture or procurement, design, sale, and installation of specialty home improvement products, as well as offers consumer financing services in the United States. Its product lines include kitchen refacing products, such as cabinet doors, drawers, drawer fronts, drawer boxes, matching valances, molding, add-on or replacement cabinets, space organizers, lazy susans, and slide-out shelving; and bathroom refacing products, including acrylic tub liners and wall surrounds, vanity cabinetry refacing and replacement vanity cabinets, bowls, faucets, commodes, and shower doors. Meadow Valley Corp. (MVCO) through its subsidiaries, operates in the construction industry in the United States. It operates in three segments: Construction Services, Construction Materials, and Construction Materials Testing. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Net Assets April 30, 2007 (Unaudited) 21 Schedule of Investments April 30, 2007 (Unaudited) Shares COMMON STOCKS – 82.81% Value Air Transport - 0.61% 48,000 AeroCentury Corp. (a) $ 655,200 Auto/Truck Parts & Equipment - 1.96% 100,000 Exide Technologies (a) 941,000 90,136 Proliance International, Inc. (a) 331,701 114,500 Wonder Auto Technology, Inc. (a) 812,950 2,085,651 Biotechnology - 0.99% 149,500 Commonwealth Biotechnologies, Inc. (a) 310,960 200,000 Isoray, Inc. (a) 744,000 1,054,960 Building Materials - 3.98% 100,000 Goldfield Corp. (a) 111,000 81,000 Meadow Valley Corporation (a) 1,085,400 67,300 MFRI, Inc. (a) 1,257,164 54,000 Ready Mix, Inc. (a) 675,000 80,500 US Home Systems, Inc. (a) 1,115,730 4,244,294 Business Services - 5.92% 1,600,654 BrandPartners Group, Inc. (a) 120,049 82,000 Clearpoint Business Resources, Inc. (a) 464,120 109,500 Fortune Industries, Inc. (a) 455,829 132,100 Global Traffic Network, Inc. (a) 841,477 93,000 GP Strategies Corporation (a) 890,940 305,971 Newtek Business Services, Inc. (a) 621,121 70,000 PacificNet, Inc. (a) 289,100 55,000 Perceptron, Inc. (a) 493,900 80,000 Questar Assessment, Inc. (a) 346,400 67,000 RCM Technologies, Inc. (a) 495,800 48,500 Rentrak Corporation (a) 691,610 60,000 Willdan Group, Inc. (a) 599,400 6,309,746 Chemical and Related Products - 1.73% 100,000 Flexible Solutions R (a) (Acquired 4/13/05, Cost $375,000) 360,000 93,500 Flexible Solutions International, Inc. (a) 336,600 83,973 KMG Chemicals, Inc. 981,644 60,000 TOR Minerals International, Inc. (a) 169,800 1,848,044 Communications Equipment - 0.60% 40,670 Allied Motion Technologies, Inc. (a) 247,680 45,000 Ditech Networks, Inc. (a) 391,500 639,180 Computers & Electronics - 5.68% 171,500 ADDvantage Technologies Group, Inc. (a) 720,300 204,881 American Technology Corp. (a) 719,132 80,256 Astrata Group, Inc. R (a) (Acquired 4/26/05 and 1/29/07, Cost $210,000) 108,346 85,000 Astrata Group, Inc. (a) 114,750 46,800 Comarco, Inc 304,668 51,000 Cyberoptics Corp. (a) 670,140 90,000 Napco Security Systems, Inc. (a) 537,300 74,000 Overland Storage, Inc. (a) 276,020 31,000 Rimage Corp. (a) 853,430 360,000 Socket Communications, Inc. (a) 352,368 55,000 Spectrum Control, Inc. (a) 749,100 37,550 Williams Controls, Inc. (a) 644,733 6,050,287 Consumer Products - Distributing - 2.47% 234,000 ACR Group, Inc. (a) 1,123,200 65,000 Collegiate Pacific, Inc. 552,500 137,300 KSW, Inc. 961,100 2,636,800 Consumer Products - Manufacturing - 3.61% 50,837 EMAK Worldwide, Inc. (a) 246,051 139,800 Emerson Radio Corp. (a) 440,370 50,500 Flexsteel Industries, Inc 745,380 52,100 Hauppauge Digital, Inc. (a) 323,020 155,000 International Absorbents, Inc. (a) 550,250 25,000 Matrixx Initiatives, Inc. (a) 450,000 46,000 Motorcar Parts of America, Inc. (a) 597,540 39,000 Tandy Brands Accessories, Inc. 494,520 3,847,131 Consumer Services - 0.46% 50,000 Pacific Internet Ltd. (a) 493,500 Electronic Equipment & Instruments - 2.46% 25,300 Espey Manufacturing & Electronics Corp 526,240 45,000 Frequency Electronics, Inc. 492,750 35,500 LOUD Technologies, Inc. (a) 309,205 40,000 OI Corporation 516,000 162,300 Universal Power Group, Inc. (a) 775,794 2,619,989 Energy & Related Services - 1.04% 120,000 Deli Solar R (a) (Acquired 3/15/05 and 10/31/05, Cost $441,000) 252,000 60,000 Mitcham Industries, Inc. (a) 851,400 1,103,400 Environmental Services - 3.04% 80,000 CECO Environmental Corp.(a) 1,124,000 75,000 Metalico, Inc. (a) 503,250 360,000 PDG Environmental, Inc. (a) 313,200 172,689 Perma-Fix Environmental Services (a) 466,260 422,766 TurboSonic Technologies, Inc. (a) 486,181 73,000 Versar, Inc. (a) 351,130 3,244,021 Financial Services - 0.47% 40,000 Nicholas Financial, Inc. (a) 497,200 Food - 2.39% 164,500 Armanino Foods Distinction, Inc. 133,245 100,000 Inventure Group, Inc. (a) 280,000 35,000 John B. Sanfilippo & Son, Inc. (a) 470,750 70,000 Monterey Gourmet Foods, Inc. (a) 284,900 265,000 New Dragon Asia Corp. (a) 363,050 107,500 Overhill Farms, Inc. (a) 669,725 50,000 Willamette Valley Vineyard, Inc. (a) 349,500 2,551,170 Industry Machinery - 0.97% 100,000 Basin Water, Inc. (a) 660,000 25,000 Met Pro Corp 377,750 1,037,750 Insurance - 0.42% 53,000 CRM Holdings Ltd. (a) 445,200 The accompanying notes to financial statements are an integral part of this schedule. 22 Schedule of Investments Continued April 30, 2007 (Unaudited) Leisure - 3.77% 60,000 Century Casinos, Inc. (a) 502,800 130,000 Cybex International, Inc. (a) 859,300 185,000 Envoy Capital Group, Inc. (a) 588,300 1,234,000 IA Global, Inc. (a) 740,400 42,500 Red Lion Hotels Corporation (a) 541,875 130,000 Silverleaf Resorts, Inc. (a) 648,700 97,684 Utix Group, Inc. (a)(b) 131,874 4,013,249 Management Consulting Services - 1.93% 115,000 SM&A (a) 854,450 55,000 TechTeam Global, Inc. (a) 739,750 52,000 Tier Technologies, Inc. (a) 460,200 2,054,400 Medical Supplies & Services - 12.19% 78,000 Allied Healthcare Products, Inc. (a) 526,500 58,000 American Medical Alert Corp. (a) 382,220 39,600 Birner Dental Management Services, Inc. 930,996 220,000 CardioTech International, Inc. (a) 330,000 180,900 Carriage Services, Inc. (a) 1,477,953 193,000 Health Fitness Corp. (a) 501,800 500,000 Hearusa, Inc. (a) 955,000 60,000 IRIDEX Corporation (a) 424,800 55,500 MEDTOX Scientific, Inc. (a) 1,335,330 127,800 Memry Corp. (a) 274,770 150,000 Microtek Medical Holdings, Inc. (a) 766,500 35,050 National Dentex Corporation (a) 484,742 58,000 Pediatric Services of America, Inc. (a) 925,680 233,000 Pharsight Corp. (a) 407,750 250,000 PHC, Inc. - Class A (a) 787,500 62,000 Rockwell Medical Technologies, Inc. (a) 403,620 41,446 Span-America Medical Systems, Inc 866,221 168,400 VIVUS, Inc. (a) 905,992 64,500 Zareba Systems, Inc. (a) 306,375 12,993,749 Military Equipment - 0.51% 25,000 Force Protection, Inc. (a) 542,500 Minerals and Resources - 1.88% 405,000 Golden Odyssey Mining Inc. (a) 101,250 57,700 New Gold, Inc. (a) 424,095 100,000 Uranium Resources, Inc. (a) 977,000 57,000 Vista Gold Corp. (a) 504,450 2,006,795 Motion Pictures- 0.30% 60,150 Ballantyne Omaha, Inc. (a) 318,795 Oil & Gas - 1.35% 50,000 CE Franklin Ltd. (a) 513,500 300,000 Far East Energy Corp.R (a) (Acquired 12/31/04 and 10/31/05, Cost $275,000) 273,000 41,000 Teton Energy Corp. (a) 179,580 47,250 TGC Industries, Inc. (a) 474,863 1,440,943 Retail - 4.34% 41,000 Cost-U-Less, Inc. (a) 380,890 42,000 Factory Card & Party Outlet Corp. (a) 495,600 64,500 GTSI Corp. (a) 745,620 90,000 Hastings Entertainment, Inc. (a) 628,200 60,000 LJ International, Inc. (a) 588,000 152,200 Man Sang Holdings, Inc. (a) 946,684 91,000 Shoe Pavilion, Inc. (a) 463,190 169,900 Varsity Group, Inc. (a) 214,074 295,000 Western Power & Equipment Corp. (a) 162,250 4,624,508 Semiconductor Related Products - 2.65% 85,000 AXT, Inc. (a) 340,850 63,000 Cascade Microtech, Inc. (a) 819,000 130,000 Catalyst Semiconductor, Inc. (a) 492,700 75,000 FSI International, Inc. (a) 318,750 106,425 Sparton Corporation (a) 847,143 2,818,443 Software - 3.43% 97,000 American Software, Inc. - Class A 853,600 196,082 ARI Network Services, Inc. (a) 390,174 429,740 CTI Group Holdings, Inc (a) 201,978 200,000 Evolving Systems, Inc. (a) 460,000 747,200 Stockgroup Information Systems, Inc. (a) 904,112 46,000 Versant Corp. (a) 844,560 3,654,424 The accompanying notes to financial statements are an integral part of this schedule. 23 Schedule of Investments Continued April 30, 2007 (Unaudited) Specialty Manufacturing - 8.22% 139,200 Baldwin Technology Co., Inc. - Class A (a) 772,560 70,000 Core Molding Technologies, Inc. (a) 581,700 356,200 Electric & Gas Technology, Inc. (a) 97,955 52,100 Hawk Corporation - Class A (a) 534,025 29,000 Hurco Companies, Inc. (a) 1,279,190 47,000 LMI Aerospace, Inc. (a) 914,620 60,000 Modtech Holdings, Inc. (a) 168,000 35,000 Nobility Homes, Inc. 736,750 152,000 North American Galvanizing & Coatings, Inc. (a). 1,594,480 57,000 RF Monolithics, Inc. (a) 283,290 28,000 Universal Stainless & Alloy Products, Inc. (a) 1,247,120 80,000 Veri-Tek International Corp. (a) 555,200 8,764,890 Technology - 0.81% 125,000 Ceregon Networks Ltd. (a) 867,500 Telecommunications - 2.63% 51,000 EFJ, Inc. (a) 295,800 64,000 Globecomm Systems, Inc. (a) 856,960 40,000 Micronetics, Inc. (a) 326,000 38,000 Radyne ComStream, Inc. (a) 330,600 102,000 RELM Wireless Corporation (a) 393,720 130,000 TeleCommunication Systems, Inc.- Class A (a) 523,900 29,635 TII Network Technologies, Inc. (a) 71,420 2,798,400 TOTAL COMMON STOCKS (Cost $73,980,780) $ 88,262,119 Shares WARRANTS -0.00% 60,000 Astrata Warrants, Strike Price $3.50, Expiring 04/15/2010 R(a) (Acquired 4/26/05, Cost $0) $ - 100,000 Flexible Solutions Warrants, Strike Price $4.50, Expiring 4/08/2009 R (a) (Acquired 4/13/05, Cost $0) - TOTAL WARRANTS (Cost $0) $ - Principal Amount CORPORATE BONDS - 0.23% (a) Value Real Estate - 0.23% $ 250,000 Monmouth Capital Corporation, R 8.00%, 03/30/2015 $ 250,000 TOTAL CORPORATE BONDS (Cost $250,000) $ 250,000 SHORT TERM INVESTMENTS - 18.33% Commercial Paper - 4.68% $ 5,000,000 Prudential Funding, 5.07%, 5/11/2007 $ 4,992,956 Discount Notes - 8.68% 9,251,000 Federal Home Loan Bank Discount Note, 4.91%, 5/1/2007 9,251,000 Variable Rate Demand Notes - 4.97% # 5,000,000 American Express Credit Demand Note, 4,993,647 5.23%, 5/10/2007 216,189 American Family Demand Note, 4.60%, 12/31/2031 216,189 $ 83,072 Wisconsin Corporate Central Credit Union Demand Note, 4.87%, 12/31/2031 83,072 5,292,908 TOTAL SHORT TERM INVESTMENTS (Cost $19,536,864) $ 19,536,864 TOTAL INVESTMENTS $ 108,048,983 (Cost $93,767,644) - 101.37% Percentages are stated as a percent of net assets (a) Non Income Producing Security. (b)
